NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT



TERENCE MURPHY,                  )
                                 )
           Appellant,            )
                                 )
v.                               )                     Case No. 2D17-4390
                                 )
AMANDA MURPHY,                   )
                                 )
           Appellee.             )
________________________________ )


Opinion filed September 28, 2018.

Appeal pursuant to Fla. R. App. P. 9.130
from the Circuit Court for Pinellas
County; Keith Meyer, Judge.

Terence Murphy, pro se.

Patrick A. Davis of Patrick A. Davis P.A.,
Clearwater, for Appellee.


PER CURIAM.


              Affirmed.


NORTHCUTT, VILLANTI, and ROTHSTEIN-YOUAKIM, JJ., Concur.